Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-21 are allowed
The following is an examiner’s statement of reasons for allowance: The combination of a weigh plate, a stop plate comprising an opening which is wider than the weigh plate, and a weigh plate lockdown actuator, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US Patent 6,644,344, discloses a beverage container weighing apparatus comprising a weigh plate (8), a stop plate (plate containing sensor S2) and a sensor (S2), but doesn’t disclose the weigh plate lockdown actuator described above.
US PGPub 2013/0146178 discloses a beverage container weighing apparatus having a weigh plate (25), and a compression spring (26), but doesn’t disclose the combination described above.
US Patent 6,220,312 discloses a beverage container weighing apparatus having a weigh plate (93), a container plate (16), and a sensor (40), but doesn’t disclose the stop plate or weigh plate lockdown actuator described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753